Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-15, each independent claim recites a step of identifying a color of a portion of a 3D object to be fabricated. However, as this 3D object has not in fact been fabricated, it is unclear how the identification is, or even could be, done. It would seem there needs to be an actual object recited and scanned for the color-based limitations to make sense, otherwise the color-identifying is just an extraneous computer step compared to simply sending the desired coordinates for the locations of the thermal supports to be built.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of using color indicators to send instructions to build thermal support structures. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because entire claimed method is simply computing steps with no physical transformation of a tangible object.

Response to Arguments
Applicant's arguments filed November 29, 2022 have been fully considered but they are not persuasive. 

With respect to the 112 rejections, to further explain how the claims do not make sense, the colored model itself is recited to just be present, with no explanation of how the digital color data was constructed. The amendment to Claim 9 helps by specifying that the processor is not identifying color, per se (which can’t be done with a digital model), but by identifying the virtual model colors specified by the data. However, there is simply no explanation about how this found object 3D model connects to the claims – how the color data was generated is in fact essential for the claims to make sense, but the claims lack that connective tissue and are thus unclear, because surely these claims would not generate desired results unless a properly-specified 3D model is provided. And thus for the claims to be clear, the 3D model needs to be better defined to connect to the rest of the respective claimed elements.

With respect to the 101 rejection, Claims 9-13 do not use the words “thermal support structures” but the claims are still directed to a method that could fairly be considered to be the abstract idea of using color indicators to send instructions to build thermal support structures, as the claim does positively recite aspects of a preheat patch consistent with the thermal support structures from the application. Thus Applicant’s argument in this vein is unpersuasive.
Additionally, the claim language remains entirely directed to sending instructions, which is where the claims fail the “significantly more” test. A simple amendment so that Claim 9 actually produces the object instead of merely sending instructions to produce the object would resolve this issue.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743